Citation Nr: 1432420	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-00 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the residuals of traumatic brain injury, to include headaches and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972, from October 2001 to April 2002, and from November 2003 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The Veteran has current residuals of TBI incurred in service. 


CONCLUSION OF LAW

TBI residuals were incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that while assigned to LSA Anaconda/Joint Base Balad, the area where his room was located thereat was subject to an enemy rocket attack.  He has proffered pictures showing where he was billeted, the remains of the rocket, and the location of the explosion.  He also provided a detailed explanation of the actual attack.  Following the blast, the Veteran has contended that he suffered from residuals of being in a blast zone.  He avers that while he had pre-existing service headaches, the headaches from he now suffers therefrom are more severe, last longer, and less treatable.  Additionally, he contends that his memory has been affected.  He thus asks for VA benefits for these conditions.  

II.  Factual Background

The Veteran has come before the VA asking that service connection be granted for the residuals of traumatic brain injury, to include headaches and memory loss.  The Veteran has claimed that while stationed in Iraq at Joint Base Balad, he experienced repeated mortar and rocket attacks.  To support his assertions, he has provided pictures and a description of one such event where a rocket landed within meters of the room in which he was billeted.  He did not seek medical treatment for any residuals while on active duty because he did not experience any type of shrapnel or blood wound.  As such, the Veteran's service medical treatment records are silent for any complaints involving any type of traumatic brain injury.  He averred that since experiencing the bomb blast near his room in Iraq, his memory had decreased and his long-standing headache disorder had increased in severity and occurrence.  

VA treatment records show that the Veteran has been repeatedly diagnosed as suffering from traumatic brain injury.  A VA TBI Examination, accomplished in September 2008, produced a diagnosis of traumatic brain injury residuals.  

The examining neurologist concluded that the TBI was more likely than not caused or the result of head injuries descried between July and August 2004.

VA treatment records also show diagnoses of TBI residuals prior to, and since, September 2008.  

There are no other medical opinions or hypotheses contained in the claims folder with respect to the Veteran's claimed disorder.

III.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  In order to establish service connection for the claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).



IV.  Discussion

The evidence is in favor of a finding that the Veteran has current residuals of TBI.  A VA doctor has concluded that the Veteran's TBI is etiologically related to his service.

There is no competent opinion contrary to that of the VA doctor in September 2008.  The opinion is not equivocal or speculative.  The examination report and review clearly discussed why the Veteran's TBI residuals were the result of his military service.  The medical reviewer was thorough in his review of all of the medical evidence of record and clearly explained his conclusion.  In other words, the Board believes that the VA health care provider provided sound reasoning in his analysis of the situation.  The VA reviewer analyzed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.

The elements for service connection are satisfied, and the claim is granted.


ORDER

Entitlement to service connection for the residuals of traumatic brain injury, to include headaches and memory loss, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


